Exhibit 10.2
  
LIMITED GUARANTEE
 
LIMITED GUARANTEE, dated as of June 19, 2011 (this “Limited Guarantee”), by Mr.
Tianfu Yang (“Mr. Yang”), Abax Global Opportunities Fund, AGC Asia 5 Ltd. and
Prosper Expand Ltd. (collectively “Abax” and, together with Mr. Yang, the
“Guarantors” and each, a “Guarantor”) in favor of Harbin Electric, Inc., a
Nevada corporation (the “Guaranteed Party”).
 
1.           GUARANTEE.  (a) To induce the Guaranteed Party to enter into that
certain Agreement and Plan of Merger, dated as of June 19, 2011 (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Merger Agreement”), by and among the Guaranteed Party, Tech Full
Electric Company Limited, a Cayman Islands exempted company with limited
liability (“Parent”) and Tech Full Electric Acquisition, Inc., a Nevada
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to
which Merger Sub will merge with and into the Guaranteed Party, each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to the Guaranteed
Party, severally but not jointly nor jointly and severally, as a primary obligor
and not merely as a surety, the due and punctual performance and discharge of
all of the payment obligations of Parent and Merger Sub pursuant to Section
7.3(c) of the Merger Agreement (the “Obligations”); provided that,
notwithstanding anything to the contrary contained in this Limited Guarantee, in
no event shall a Guarantor’s aggregate liability under this Limited Guarantee
exceed such Guarantor’s respective percentage, as set forth opposite its name on
Annex A hereto, of US$30,000,000 (the “Maximum Amount”).  The Guaranteed Party
hereby agrees that the provisions of Section 7.3(c) of the Merger Agreement
shall, for purposes of this Limited Guarantee, be construed as such Section is
in effect on the date hereof, unless, in any case, any modifications thereto are
consented to by each Guarantor.  No Guarantor shall have any obligations or
liability to any Person relating to, arising out of or in connection with this
Limited Guarantee other than as expressly set forth herein.  Capitalized terms
used but not defined in this Limited Guarantee shall have the meanings assigned
to such terms in the Merger Agreement.
 
(b)           Subject to the terms and conditions of this Limited Guarantee, if
Parent or Merger Sub fails to pay the Obligations when due, then all of the
Guarantor’s liabilities to the Guaranteed Party hereunder in respect of such
Obligations shall become immediately due and payable and the Guaranteed Party
may, at the Guaranteed Party’s option, take any and all actions available
hereunder or under applicable Law to collect such Obligations from the
Guarantors (subject to each Guarantor’s Maximum Amount).  In furtherance of the
foregoing, the Guarantors acknowledge that the Guaranteed Party may, in its sole
discretion, bring and prosecute a separate action or actions against the
Guarantors for the full amount of the Obligations (subject to each Guarantor’s
Maximum Amount), regardless of whether any action is brought against Parent or
Merger Sub.  Each Guarantor agrees, severally but not jointly nor jointly and
severally, to pay on demand its pro rata portion (based on the percentages set
forth on Annex A hereto) of all reasonable and documented out-of-pocket expenses
(including reasonable fees and expenses of counsel) incurred by the Guaranteed
Party in connection with the enforcement of its rights hereunder, which amounts,
if paid, will be in addition to the Obligations and not included within a
determination of the Maximum Amount.

 
 

--------------------------------------------------------------------------------

 
 
2.          NATURE OF GUARANTEE.  The Guaranteed Party shall not be obligated to
file any claim relating to the Obligations in the event that Parent or Merger
Sub becomes subject to a bankruptcy, reorganization or similar proceeding, and
the failure of the Guaranteed Party to so file shall not affect the Guarantors’
obligations hereunder.  In the event that any payment to the Guaranteed Party in
respect of any Obligations is rescinded or must otherwise be returned for any
reason whatsoever, the Guarantors shall remain liable hereunder with respect to
such Obligations as if such payment had not been made.  This is an unconditional
guarantee of payment and not of collectibility.  Each Guarantor reserves the
right to assert defenses which Parent or Merger Sub may have to payment of any
Obligations, other than defenses arising from the bankruptcy or insolvency of
Parent or Merger Sub and other defenses expressly waived hereby.
 
3.          CERTAIN WAIVERS.  Each Guarantor agrees that the Guaranteed Party
may at any time and from time to time, without notice to or further consent of
such Guarantor, extend the time of payment of any of the Obligations, and may
also make any agreement with the Parent or the Merger Sub for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms thereof or of any agreement between the
Guaranteed Party, the Parent or the Merger Sub without in any way impairing or
affecting each Guarantor’s obligations under this Limited Guarantee.  Each
Guarantor agrees that the obligations of such Guarantor hereunder shall not be
released or discharged, in whole or in part, or otherwise affected by (a) the
failure of the Guaranteed Party to assert any claim or demand or to enforce any
right or remedy against the Parent, the Merger Sub, or any other person
interested in the transactions contemplated by the Merger Agreement; (b) change
in the time, place or manner of payment of the Obligations or any rescission,
waiver, compromise, consolidation or other amendment or modification of any of
the terms of the Merger Agreement or any other agreement evidencing, securing or
otherwise executed by the Parent, the Merger Sub and the Guaranteed Party in
connection with the Obligations; (c) any change in the corporate existence,
structure or ownership of the Parent, the Merger Sub, or any other person
interested in the transactions contemplated by the Merger Agreement; (d) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Parent, the Merger Sub or any other person interested in the transactions
contemplated by the Merger Agreement; (e) any lack of validity or enforceability
of the Merger Agreement or any agreement or instrument relating thereto; (f) the
existence of any claim, set-off or other right which such Guarantor may have at
any time against the Parent, the Merger Sub or the Guaranteed Party, whether in
connection with the Obligations or otherwise; or (g) the adequacy of any other
means the Guaranteed Party may have of obtaining repayment of any of the
Obligations.  To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any law
which would otherwise require any election of remedies by the Guaranteed
Party.   Each Guarantor waives promptness, diligence, notice of the acceptance
of this Limited Guarantee and of the Obligations, presentment, demand for
payment, notice of non-performance, default, dishonor and protest, notice of the
incurrence of any Obligations and all other notices of any kind, all defenses
which may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshaling of
assets of any person interested in the transactions contemplated by the Merger
Agreement, and all suretyship defenses generally, including, without limitation,
any event, condition or circumstance that might be construed to constitute, an
equitable or legal discharge of such Guarantor’s obligations hereunder.  Each
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Merger Agreement and that the
waivers set forth in this Limited Guarantee are knowingly made in contemplation
of such benefits.

 
2

--------------------------------------------------------------------------------

 
 
Each Guarantor hereby covenants and agrees that it shall not institute, and
shall cause its respective affiliates not to institute, any proceeding asserting
that this Limited Guarantee is illegal, invalid or unenforceable in accordance
with its terms, subject to (i) the effects of insolvency, bankruptcy,
reorganization or other similar proceedings and (ii) general equitable
principles (whether considered in a proceeding in equity or at law).
 
The Guaranteed Party hereby covenants and agrees that it shall not institute,
directly or indirectly, and shall cause all of its Related Persons (as defined
below) not to institute, any proceeding or bring any other claim (whether in
tort, contract or otherwise) arising under, or in connection with, the Merger
Agreement, the Abax Equity Financing or the transactions contemplated thereby
against the Guarantors or any Non-Recourse Party (as defined below), except for
claims against the Guarantors under this Limited Guarantee (subject to the
limitations contained herein).
 
4.          NO WAIVER; CUMULATIVE RIGHTS.  No failure on the part of the
Guaranteed Party to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Guaranteed Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power
hereunder.  Each and every right, remedy and power hereby granted to the
Guaranteed Party or allowed it by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by the Guaranteed Party at any
time or from time to time.
 
5.          REPRESENTATIONS AND WARRANTIES.  Each Guarantor (other than, in the
case of the representation and warranties contained in Sections 5(a) and
5(b)(i), Mr. Yang) hereby represents and warrants to the Guaranteed Party that:
 
(a)          such Guarantor is a legal entity duly organized and validly
existing under the laws of its jurisdiction of organization;
 
(b)          the execution, delivery and performance of this Limited Guarantee
have been duly authorized by all necessary action and do not contravene (i) any
provision of such Guarantor’s charter documents, partnership agreement,
operating agreement or similar organizational documents or (ii) any law,
regulation, rule, decree, order, judgment or contractual restriction binding on
such Guarantor or its assets;
 
(c)          all consents, approvals, authorizations and permits of, filings
with and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Limited Guarantee by such Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any governmental
authority or regulatory body is required from such Guarantor in connection with
the execution, delivery or performance of this Limited Guarantee;
 
(d)          this Limited Guarantee constitutes a legal, valid and binding
obligations of such Guarantor enforceable against such Guarantor in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and

 
3

--------------------------------------------------------------------------------

 

(e)          (i) each Guarantor is solvent and shall not be rendered insolvent
as a result of its execution and delivery of this Limited Guarantee or the
performance of its obligations hereunder, (ii) each Guarantor has the financial
capacity to pay and perform its obligations under this Limited Guarantee, and
(iii) all funds necessary for each Guarantor to fulfill its obligations under
this Limited Guarantee shall be available to such Guarantors for so long as this
Limited Guarantee shall remain in effect in accordance with Section 8 hereof.
 
6.          NO ASSIGNMENT.  Neither the Guarantors nor the Guaranteed Party may
assign its rights, interests or obligations hereunder to any other Person
(except by operation of law) without the prior written consent of the other
party hereto; provided, however, that each Guarantor may assign all or a portion
of its obligations hereunder, with prior written notice to the Guaranteed Party
accompanied by a guarantee in the form identical to this Limited Guarantee duly
executed and delivered by the assignee, to an affiliate or to an entity managed
or advised by an affiliate of such Guarantor; provided, further, that no such
assignment shall relieve such Guarantor of any liability or obligations
hereunder except to the extent actually performed or satisfied by the assignee.
 
7.          NOTICES.  All notices, requests and other communications to any
party hereunder shall be given in the manner specified in the Merger Agreement
(and shall be deemed given as specified therein) as follows:
 
If to Mr. Yang, to:
   
Attention:
Mr. Tianfu Yang
   
Address:
c/o Harbin Electric, Inc.
 
No. 9 Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu
 
Harbin Kai Fa Qu, Harbin, People’s Republic of China 150060
 
Facsimile No.: +86 (451) 8611 6794
 
with a copy to:
 
Attention:
Michael V. Gisser / Peter X. Huang
   
Address:
c/o Skadden, Arps, Slate, Meagher & Flom LLP
 
30th Floor, China World Office 2
 
1 Jianguomenwai Avenue
 
Beijing 100004, PRC
 
Facsimile No.: +86 10 6535 5577
   
If to Abax, to:
     
Attention:
Donald Xiang Dong Yang
   
Address:
c/o Abax Global Capital (Hong Kong) Limited
 
Suite 6708, 67/F, Two International Finance Centre
 
8 Finance Street
 
Central, Hong Kong
 
Facsimile No.: +852 3602 1700


 
4

--------------------------------------------------------------------------------

 


with a copy to:
     
Attention:
Mark J. Lehmkuhler
   
Address:
c/o Davis Polk & Wardwell
 
18th Floor, The Hong Kong Club Building
 
3A Chater Road
 
Central, Hong Kong
   
Facsimile No.: +852 2533 3388

 
or to such other address or facsimile number as the Guarantor shall have
notified the Guaranteed Party in a written notice delivered to the Guaranteed
Party in accordance with the Merger Agreement.  All notices to the Guaranteed
Party hereunder shall be given as set forth in the Merger Agreement.
 
8.          CONTINUING GUARANTEE.  This Limited Guarantee shall remain in full
force and effect and shall be binding on each Guarantor, its successors and
assigns until the Obligations have been satisfied in full.  This Limited
Guarantee will terminate, and be of no further force or effect, immediately
following the earliest of (i) the Closing, (ii) the termination of the Merger
Agreement in accordance with its terms by mutual consent of the parties thereto
or under circumstances in which Parent would not be obligated to make any
payment under the Merger Agreement and (iii) 90 days following the termination
of the Merger Agreement in accordance with its terms under circumstances in
which Parent would be obligated to make a payment pursuant to Section 7.3(c) of
the Merger Agreement unless a claim for such a payment has been made in writing
prior thereto (unless tendering such a writing would expressly violate, or would
be prohibited by, any applicable requirement of law, in which case, the
foregoing period shall toll for so long as such violation or prohibition is in
effect).  Notwithstanding the foregoing, (1) the parties hereto acknowledge and
agree that this Limited Guarantee shall not terminate for so long as a claim
made in accordance with clause (iii) above remains unresolved, and (2) in the
event that the Guaranteed Party or any of its controlled affiliates asserts in
any litigation or other proceeding that the provisions of this Limited Guarantee
limiting each Guarantor’s liability to the Maximum Amount are illegal, invalid
or unenforceable in whole or in part, or asserts any theory of liability against
any Non-Recourse Party or, other than its rights to recover from the Guarantors
with respect to the Obligations, the Guarantors, Parent or Merger Sub with
respect to the transactions contemplated by the Merger Agreement, then (x) the
obligations of the Guarantors under this Limited Guarantee shall terminate ab
initio and be null and void, (y) if a Guarantor has previously made any payments
under this Limited Guarantee, such Guarantor shall be entitled to recover such
payment(s) and (z) neither the Guarantors nor any Non-Recourse Party shall have
any liability to the Guaranteed Party with respect to the Merger Agreement and
the transactions contemplated thereby, the Abax Equity Financing or under this
Limited Guarantee.

 
5

--------------------------------------------------------------------------------

 

9.          NO RECOURSE.
 
 (a)         The Guaranteed Party acknowledges that the sole assets of Parent
and Merger Sub are its rights under the Merger Agreement and the Financing
Documents, and that no funds are expected to be contributed to either Parent or
Merger Sub unless and until the Closing occurs.  Notwithstanding anything that
may be expressed or implied in this Limited Guarantee or any document or
instrument delivered in connection herewith, by its acceptance of the benefits
of this Limited Guarantee, the Guaranteed Party covenants, agrees and
acknowledges that no Person (other than the Guarantors and any permitted
assignees thereof) have any obligations under this Limited Guarantee and that,
notwithstanding that the Guarantors may be partnerships or limited liability
companies, the Guaranteed Party has no right of recovery under this Limited
Guarantee, or any claim based on such obligations against, and no personal
liability shall attach to, the former, current or future equity holders,
controlling persons, directors, officers, employees, agents, general or limited
partners, managers, members, or affiliates of the Guarantors, Merger Sub or
Parent, or any former, current or future equity holders, controlling persons,
directors, officers, employees, agents, general or limited partners, managers,
members, or affiliates of any of the foregoing, excluding however any such
persons that constitute a Guarantor hereunder or an assignee thereof
(collectively, each of the non-excluded parties, a “Non-Recourse Party”),
through Parent or Merger Sub or otherwise, whether by or through attempted
piercing of the corporate (or limited partnership or limited liability company)
veil, by or through a claim by or on behalf of Parent or Merger Sub against any
Non-Recourse Party, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute, regulation or applicable law, or
otherwise, except in each case for its right to recover from the Guarantors and
any permitted assignees under and to the extent provided in this Limited
Guarantee and subject to the limitations set forth herein.
 
(b)          Recourse against the Guarantors and their permitted assignees under
and pursuant to the terms of this Limited Guarantee shall be the sole and
exclusive remedy of the Guaranteed Party and all of its Related Persons against
the Guarantors and the Non-Recourse Parties in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement, the Abax
Financing Commitment or the transactions contemplated thereby.  Nothing set
forth in this Limited Guarantee shall affect or be construed to affect any
liability of Parent or Merger Sub to the Guaranteed Party under the Merger
Agreement or otherwise or give or shall be construed to confer or give to any
person other than the Guaranteed Party any rights or remedies against any
person, except as expressly set forth in this Limited Guarantee.
 
(c)          For the purposes of this Limited Guarantee, pursuit of a claim
against a Person by the Guaranteed Party or any Related Person of the Guarantee
Party shall be deemed to be pursuit of a claim by the Guaranteed Party.  A
Person shall be deemed to have pursued a claim against another Person if such
first Person brings a legal action against such second Person, adds such second
Person to an existing legal proceeding or otherwise asserts a legal claim of any
nature against such second Person.
 
(d)          For the purposes of this Limited Guarantee, the term “Related
Person” shall mean, with respect to any person, any controlled affiliate of such
person, but shall not include Parent, Merger Sub or any of their controlled
affiliates.
 
10.        RELEASE.  By its execution of this Limited Guarantee, the Guaranteed
Party hereby covenants and agrees that (a) neither the Guaranteed Party nor any
of its Related Persons, and the Guaranteed Party agrees to the maximum extent
permitted by law, none of its officers, directors, security holders or
representatives, has or shall have any right of recovery against any Guarantor
or any Non-Recourse Party under the Merger Agreement, or the transactions
contemplated thereby or otherwise relating thereto, and to the extent that it
has or obtains any such right it, to the maximum extent permitted by law, hereby
waives (on its own behalf and on behalf of each of the aforementioned persons)
each and every such right against, and hereby releases, the Guarantor and each
Non-Recourse Party from and with respect to any claim, known or unknown, now
existing or hereafter arising, in connection with any transaction contemplated
by or otherwise relating to the Merger Agreement or the transactions
contemplated thereby or hereby, whether by or through attempted piercing of the
corporate (limited partnership or limited liability company) veil, by or through
a claim by or on behalf of Parent, Merger Sub or any other person against any
Non-Recourse Party, or otherwise under any theory of law or equity (the
“Released Claims”), other than (i) claims against the Parent and the Merger Sub
and (ii) claims against the Guarantors and their permitted assignees pursuant to
this Limited Guarantee (subject to the limitations set forth herein) and (b)
recourse against the Guarantors and their permitted assignees under this Limited
Guarantee (subject to the limitations set forth herein) shall be the sole and
exclusive remedy of the Guaranteed Party against the Guarantors or any
Non-Recourse Party (other than Parent and Merger Sub) with respect to the
Released Claims.

 
6

--------------------------------------------------------------------------------

 
 
11.        AMENDMENTS AND WAIVERS. No amendment or waiver of any provision of
this Limited Guarantee will be valid and binding unless it is in writing and
signed, in the case of an amendment, by each Guarantor and the Guaranteed Party,
or in the case of waiver, by the party against whom the waiver is to be
effective.  No waiver by any party of any breach or violation of, or default
under, this Limited Guarantee, whether intentional or not, will be deemed to
extend to any prior or subsequent breach, violation or default hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
12.        ENTIRE AGREEMENT. This Limited Guarantee constitutes the entire
agreement with respect to the subject matter hereof and supersedes any and all
prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among Parent, Merger Sub and the Guarantors
or any of their respective affiliates on the one hand, and the Guaranteed Party
or any of its affiliates on the other hand.
 
13.        GOVERNING LAW; SUBMISSION TO JURISDICTION.  This Limited Guarantee
and all claims and defenses arising out of or relating to this Limited Guarantee
or the breach, termination or validity of this Limited Guarantee, shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York without giving effect to any choice of law or other conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.  The parties hereto hereby (a) submit for itself and its
property to the exclusive jurisdiction of any state court sitting in New York
City or any federal court sitting in the Southern District of New York for the
purpose of any action arising out of or relating to this letter agreement
brought by any party hereto, (b) consents that any such action may and shall be
brought in such courts and waives any objection that it may now or hereafter
have to the venue or jurisdiction of any such action in such court or that such
court is an inconvenient forum for the action and agrees not to assert, plead or
claim the same; (c) agrees that the final judgment of such court shall be
enforceable in any court having jurisdiction over the relevant party or any of
its assets; (d) irrevocably waives any right to remove any such action from the
state court sitting in New York City or any federal court sitting in the
Southern District of New York to any other court; (e) agrees that service of
process in any such action may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the address set forth in Section 7 of this
Limited Guarantee); and (vi) agrees that nothing in this Limited Guarantee shall
affect the right to effect service of process in any other manner permitted by
the applicable rules of procedure.

 
7

--------------------------------------------------------------------------------

 

14.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS LIMITED GUARANTEE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND  EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LIMITED GUARANTEE
OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF.  EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY HERETO UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY HERETO MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY
HERETO HAS BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS OF THIS SECTION 14.  ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS LIMITED GUARANTEE WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.
 
15.        NO THIRD PARTY BENEFICIARIES.   Except for the rights of Non-Recourse
Parties provided hereunder, the parties hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other parties hereto, in accordance with and subject to the terms
of this Limited Guarantee and the Merger Agreement, and this Limited Guarantee
is not intended to, and does not, confer upon any Person other than the parties
hereto any rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.
 
16.        COUNTERPARTS.  This Limited Guarantee may be signed in any number of
counterparts and may be executed and delivered by facsimile, email or other
electronic transmission, and each counterpart shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument. This Limited Guarantee shall become effective when each party hereto
shall have received a counterpart hereof signed by all of the other parties
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Limited Guarantee shall have no effect and no party
shall have any right or obligations hereunder (whether by virtue of any other
oral or written agreement or other communication).
 
17.        SEVERABILITY.  If any term or other provision of this Limited
Guarantee is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Limited Guarantee
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party; provided, however, that this Limited
Guarantee may not be enforced against any Guarantor without giving effect to the
Maximum Amount of such Guarantor or the provisions set forth in Sections 3, 9
and 10. No party hereto shall assert, and each party shall cause its respective
Related Persons not to assert, that this Limited Guarantee or any part hereof is
invalid, illegal or unenforceable.  Upon a determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Limited Guarantee so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
 
18.        HEADINGS.  Headings are used for reference purposes only and do not
affect the meaning or interpretation of this Limited Guarantee.
 
[Remainder of page intentionally left blank; Signature page follows]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantors and the Guaranteed Party have caused this
Limited Guarantee to be executed and delivered as of the date first written
above by its officer thereunto duly authorized.



 
Mr. TIANFU YANG
      By: 
/s/ Tianfu Yang

 
[Signature Page to Limited Guarantee]
 
 
 

--------------------------------------------------------------------------------

 



 
ABAX GLOBAL OPPORTUNITIES FUND
       
By:
/s/ Donald Xiang Dong Yang
   
Name: Donald Xiang Dong Yang
   
Title:   Director




 
AGC ASIA 5 LTD.
       
By:
/s/ Donald Xiang Dong Yang
   
Name: Donald Xiang Dong Yang
   
Title:   Director




 
PROSPER EXPAND LTD.
     
By:
Abax Global Capital, its Investment
Manager
       
By:
/s/ Donald Xiang Dong Yang
   
Name: Donald Xiang Dong Yang
   
Title:   Authorized Signatory

 
[Signature Page to Limited Guarantee]
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and Agreed to:
 
HARBIN ELECTRIC, INC.


By:
/s/ Boyd R. Plowman
   
Name: Boyd R. Plowman
   
Title: Chairman, Special Committee of the Board of Directors
 

 
[Signature Page to Limited Guarantee]
 
 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
Guarantor
 
Percentage of Obligations
         
Mr. Tianfu Yang
    74.4 %
Abax Global Opportunities Fund
    13.1 %
AGC Asia 5 Ltd.
    9.2 %
Prosper Expand Ltd.
    3.3 %
Total
    100 %


 
 

--------------------------------------------------------------------------------

 